Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-5, 8, 12-14 and 22-23 are currently under examination. Claims 9-11 and 15-21 are withdrawn from consideration. Claims 2, 6-7 and 14 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brion P. Heaney on 05/05/2021.
1.	(Currently Amended) A compound of formulae (I')

(Rf-CHF-CF2-S-CHR)m-L-(X)n		(I')


    PNG
    media_image1.png
    158
    206
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    252
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    178
    280
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    234
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    134
    317
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    280
    media_image6.png
    Greyscale


wherein 
 = a perfluorinated alkyl group, optionally containing heteroatoms, 
R = H or an alkyl group,
L is a single bond or a saturated, branched or unbranched alkylene group which optionally contains functional groups,
X is an acrylate group, a methacrylate group, an alkoxysilane group, a silanol group or a halosilane group,



m is ≥ 1, and 
n is ≥ 1.
13.	(Currently Amended) The compound according to Claim 1, wherein said compound is of formulae (

    PNG
    media_image1.png
    158
    206
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    252
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    178
    280
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    134
    317
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    280
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    87
    211
    media_image7.png
    Greyscale
(I'a)

    PNG
    media_image8.png
    158
    206
    media_image8.png
    Greyscale
(I'b)

    PNG
    media_image9.png
    87
    239
    media_image9.png
    Greyscale
(I'c)

    PNG
    media_image10.png
    127
    252
    media_image10.png
    Greyscale
(I'd)

    PNG
    media_image11.png
    178
    280
    media_image11.png
    Greyscale
(I'e)

    PNG
    media_image12.png
    87
    245
    media_image12.png
    Greyscale
(I'f)

    PNG
    media_image13.png
    134
    317
    media_image13.png
    Greyscale
(I'g)

    PNG
    media_image14.png
    91
    280
    media_image14.png
    Greyscale
(I'h)
wherein 
Rf = a perfluorinated alkyl group, optionally containing hetero-atoms, 
R"= C1-C4-alkyl 
R"' = H or an alkyl group, and
R1 = H or C1-C4-alkyl.

	a)  biological degradation, an abiotic degradation, or both a biological and 
	b)  conversion of the fluorine-containing compound formed in a) into a gas phase, 
	c)  degradation of the fluorine-containing compound from compounds formed in b) into a low-molecular-weight compound by UV irradiation in the gas phase,
	d)  conversion of the low-molecular-weight compound formed in c) from the gas phase into a liquid phase, a solid phase, or both liquid and solid phases 
	e) mineralization phase, solid phase, or both the liquid and solid phases 
17. 	(Withdrawn; Currently Amended) A composition comprising at least one compound 
20. 	(Cancelled)  
21. 	(Withdrawn; Currently Amended)  The [[A]] compound according to claim 1, wherein
3-(CF2)1-2-, CF3-(CF2)1-2-O-, CF3-O-(CF2)1-3-, CF3-O-(CF2)1-3-O-, CF3-(CF2)1-2-O-CF2-, CF3-O-(CF2)1-2-O-CF2-, CF3-O-(CF2-O)1-8- or CF3-O-(CF2-O)1-8-CF2-;
R is H or CH3;
L is a single bond or a C1-C4-alkylene group, which is optionally branched and optionally 
X is an alkoxysilane group –Si(OR"3)3;
R" is C1- or C2-alkyl;
m is 1 or 2; and 
n is 1.
22. 	(Currently Amended)  The [[A]]  compound according to claim 1, wherein
Rf is CF3-(CF2)1-2-, CF3-(CF2)1-2-O-, CF3-O-(CF2)1-3-, CF3-O-(CF2)1-3-O-, CF3-(CF2)1-2-O-CF2-, CF3-O-(CF2)1-2-O-CF2-, CF3-O-(CF2-O)1-8- or CF3-O-(CF2-O)1-8-CF2-;
R is H or CH3;
L is a single bond or a C1-C4-alkylene group, which is optionally branched and optionally , or both one or more heteroatoms and a functional group;
m is 1 or 2; and 
n is 1.
23. 	(Currently Amended)  The [[A]] compound according to claim 1, wherein said compound is selected from the following compounds: 

    PNG
    media_image15.png
    140
    336
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    178
    449
    media_image16.png
    Greyscale
, and

    PNG
    media_image17.png
    87
    268
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    192
    494
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    91
    449
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    210
    409
    media_image20.png
    Greyscale
.
Allowable Subject Matter
Claims 1-5, 9-19 and 21-23 are allowed.
The closest prior art is Ko et al. (JP 2012-087092).


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

PTAB agreed with Appellant that the Examiner has not established a prima facie case of obviousness.
Neither of Ko et al., nor any prior arts of the record specifically teaches or suggests a compound having the formula (I’) as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-5, 9-14 and 21-23 are allowable. 
As such, a method of using the allowed the fluorine-containing thioether having the formula (I’) as per applicant claims 15-16 are allowable.
As such, a composition comprising the allowed the fluorine-containing thioether having the formula (I’)  as per applicant claim 17 is allowable.
As such, a coating article comprising the allowed the fluorine-containing thioether having the formula (I’)  as per applicant claim 18 is allowable.
As such, a method of making the allowed the fluorine-containing thioether having the formula (I’) as per applicant claim 19 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.